Exhibit 10.27

CASH AMERICA INTERNATIONAL, INC.

2010 LONG TERM INCENTIVE PLAN AWARD AGREEMENT

This Long Term Incentive Plan Award Agreement (the “Agreement”) is entered into
as of the 27th day of January, 2010, by and between CASH AMERICA INTERNATIONAL,
INC. (the “Company”) and                      (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the First Amended and Restated Cash America
International, Inc. 2004 Long-Term Incentive Plan, as amended (the “Plan”),
which is administered by the Management Development and Compensation Committee
of the Company’s Board of Directors (the “Committee”); and

WHEREAS, the Committee has granted to Employee an award (the “Award”) of
Restricted Stock Units to encourage Employee’s continued loyalty and diligence
that consists of (a) an Award that shall vest under the terms of the Plan over a
four-year period (the “Base Award”), and (b) an additional Award that shall
vest, subject to the satisfaction of certain conditions specified in this
Agreement and Exhibit “A” to this Agreement, on January 1, 2013 (the
“Performance Award”);

WHEREAS, the Restricted Stock Units (“RSUs”) represent the unfunded and
unsecured promise of the Company to issue to Employee an equivalent number of
shares of the common stock of the Company or its successors (“Common Stock”) at
a future date, subject to the terms of this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Award.

(a) General. Subject to the restrictions and other conditions set forth herein
and in Exhibit “A” to this Agreement, the Company hereby grants to Employee the
following Award:

(i) a Base Award of                      RSUs; and

(ii) a maximum Performance Award of                      RSUs (of such amount
                     RSUs shall be considered the target Performance Award (the
“Target Performance Award”) as further described on Exhibit “A”). The
Performance Award is designated as a Qualified Performance-Based Award as
defined in Section 2 of the Plan.

(b) Grant Date. The Award was awarded to Employee on January 27, 2010 (the
“Grant Date”).

2. Vesting.

(a) Base Award Vesting. The Base Award shall vest as follows: Substantially
equal 25% increments of the RSUs shall vest on each of the following dates as
long as Employee remains continuously employed by the Company or its
subsidiaries or other affiliates through the applicable vesting date:
February 27, 2011; January 31, 2012; January 31, 2013, and January 31, 2014. Any
RSUs that are part of the Base Award and have not vested shall remain subject to
forfeiture under Section 3 of this Agreement.



--------------------------------------------------------------------------------

(b) Performance Award Vesting. Subject to the terms and conditions specified on
Exhibit “A,” the portion of the Performance Award payable hereunder, if any,
shall vest on January 1, 2013 (“Performance Award Vesting Date”), as long as
Employee remains continuously employed by the Company or its subsidiaries or
other affiliates through said date, subject to receiving Committee Certification
(as defined on Exhibit “A”). In addition, if Employee’s employment with the
Company and all of its subsidiaries and affiliates terminates for any reason
(including death) before the Performance Award Vesting Date and Employee’s age
plus tenure with the Company equals at least 65 years (as further described in
Section 3(b) of this Agreement), then, subject to the terms and conditions
specified on Exhibit “A,” the portion of the Performance Award payable
hereunder, if any, shall vest subject (i) to receiving Committee Certification,
and (ii) to the proration rules set forth in Section 3(b) of this Agreement.

3. Treatment of Award Upon Termination of Employment or Failure to Vest.

(a) Base Award Forfeiture. Upon Employee’s termination of employment with the
Company and all of its subsidiaries and affiliates for any reason (including
death), any portion of the Base Award that has not yet vested as provided in
Section 2(a) of this Agreement shall be immediately forfeited, and Employee
shall forfeit any and all rights in or to such unvested portion of the Base
Award.

(b) Performance Award Proration and Forfeiture with Rule of 65. If Employee’s
employment with the Company and all of its subsidiaries and affiliates
terminates for any reason (including death) before the Performance Award Vesting
Date and Employee’s age plus tenure with the Company as of Employee’s
termination date equals 65 years or more:

 

  i. Subject to the terms and conditions of Exhibit “A,” Employee shall be
entitled to a prorated portion of any Performance Award (A) that receives the
Committee Certification, and (B) that would have otherwise vested and been
payable pursuant to this Agreement if Employee had remained employed by the
Company through the Performance Award Vesting Date. Such prorated portion shall
be determined by multiplying the amount of the Performance Award that would have
been payable to Employee, had Employee remained employed by the Company through
the Performance Award Vesting Date, by a fraction the numerator of which is
equal to the number of whole calendar months following the Grant Date that
Employee was actively employed by the Company, and the denominator of which is
equal to 35;

 

  ii. The prorated portion of the vested Performance Award payable under this
Section 3(b) shall be calculated as of the Performance Award Vesting Date, and
shall be paid at the time specified under Section 4 of this Agreement; and

 

  iii. Except for any prorated portion of the Performance Award that is
determined in accordance with Section 3(b)(i) above and is certified by the
Committee in accordance with the terms of Exhibit “A,” Employee shall forfeit
any and all rights in or to the remaining unvested portion of the Performance
Award.

(c) Performance Award Forfeiture without Rule of 65. If Employee’s employment
with the Company and all of its subsidiaries and affiliates terminates for any
reason (including death) before the Performance Award Vesting Date, and
Employee’s age plus tenure with the Company as of Employee’s termination date
equals less than 65 years, then Employee shall forfeit all rights in or to any
portion of the Performance Award.

 

2



--------------------------------------------------------------------------------

(d) Performance Award Forfeiture — General. Any portion of the Performance Award
that does not vest on or before the Performance Award Vesting Date as described
hereinabove shall be forfeited, and Employee shall forfeit any and all rights in
or to such unvested portion of the Performance Award.

(e) Tenure with the Company. For purposes of Sections 3(b) and 3(c) of this
Agreement, Employee’s “tenure with the Company” shall be the number of whole
years that Employee had been employed by the Company and all of its subsidiaries
and affiliates on the most recent anniversary of the commencement of Employee’s
employment.

4. Payment of Awards.

(a) General.

 

  i. Except as provided in Section 4(b)(i) below, (A) as each 25%-portion of the
Base Award vests, the Company shall instruct its transfer agent to issue a stock
certificate evidencing the conversion of such vested RSUs into whole vested
shares of Common Stock in the name of Employee (or if Employee has died, in the
name of Employee’s designated beneficiary or, if no beneficiary has been
designated, Employee’s estate (“Beneficiary”)) within a reasonable time after
the vesting date of such 25%-portion of the Base Award, but (B) in no event will
the Common Stock relating to the then-vesting portion of the Base Award be
transferred to Employee later than December 31 of the calendar year in which the
vesting date for the then-vesting portion of the Base Award occurs.

 

  ii. If any portion of the Performance Award vests and is certified by the
Committee in accordance with the terms of Exhibit “A,” then, except as provided
in Section 4(b)(ii) below, (A) the Company shall instruct its transfer agent to
issue a stock certificate evidencing the conversion of all vested Performance
Award RSUs certified by the Committee that have not been forfeited under
Section 3 of this Agreement into whole vested shares of Common Stock in the name
of Employee (or if Employee has died, in the name of Employee’s Beneficiary)
within a reasonable time after the Committee Certification Date (as defined in
Exhibit “A”), but (B) in no event will the Common Stock relating to the vested
portion of the Performance Award, as certified by the Committee, be transferred
to Employee later than March 15, 2014.

 

  iii. The Company shall not be required to deliver any fractional shares of
Common Stock under the Base Award or the Performance Award. Any fractional
shares shall be rounded up to the next whole share.

(b) Deferred Delivery.

 

  i. Employee may elect to defer the timing of the payment of the vested
portions of the Base Award granted under this Agreement until (A) the date
Employee has a separation from service (within the meaning of Internal Revenue
Code (“Code”) §409A and the applicable guidance issued thereunder, as reflected
in the Plan) (“Separation from Service”) or (B) the earlier of Employee’s
Separation from Service and January 31, 2014. For all portions of the Base Award
granted under this Agreement, such deferral election must be made no later than
February 26, 2010.

 

3



--------------------------------------------------------------------------------

  ii. Employee may elect to defer but not accelerate the timing of the payment
of the portion of the Performance Award granted under this Agreement that vests
and is certified by the Committee in accordance with this Agreement, if any,
until the later of January 1, 2015, or the date Employee has a Separation from
Service. Such election must be made by the earlier of June 30, 2012, or the date
Employee has a Separation from Service.

 

  iii.

To the extent required under Code §409A and applicable guidance issued
thereunder (“Code §409A”), if Employee is a specified employee (within the
meaning of Code §409A) at the time Employee has a Separation from Service and
has elected to defer receipt of his Base Award and/or Performance Award, the
shares of Common Stock transferable on a deferred basis as a result of
Employee’s Separation from Service for any reason other than Employee’s death
shall not be issued before the date that is six months after Employee’s
Separation from Service or such earlier time as may be permitted under Code
§409A. In the event of Employee’s death after he has elected to defer receipt of
his Base Award and/or Performance Award, the shares of Common Stock relating to
any and all outstanding RSUs that have not been forfeited under Section 3 of
this Agreement will be issued in the name of Employee’s Beneficiary, as follows:
(A) for the Base Award, within 90 days after Employee’s death, and (B) for any
vested Performance Award certified by the Committee, by the latest to occur of
(a) March 15, 2014, (b) December 31 of the year in which his death occurs, or
(c) within 2 1/2 months after his date of death.

5. Change in Control.

(a) Vesting and Payment. In the event of a Change in Control (as defined below)
while Employee is still employed by the Company or its subsidiaries or other
affiliates, vesting of the entire Award (both the Base Award and the Performance
Award) shall automatically accelerate and become 100% vested as of the date the
Change in Control occurs as long as Employee has remained continuously employed
through such date. In such event, the shares of Common Stock evidencing vested
RSUs shall be delivered to Employee in a lump sum within 60 days following the
date of the Change in Control, notwithstanding any election made under
Section 4(b) of this Agreement. A “Change in Control” shall mean an event that
is a change in the ownership of the Company, a change in the effective control
of the Company or a change in the ownership of a substantial portion of the
assets of the Company, all as defined in Code §409A, except that 35% shall be
substituted for 30% in applying Treasury Regulations Section 1.409A-3(i)(5)(vi)
and 50% shall be substituted for 40% in applying Treasury Regulations
Section 1.409A-3(i)(5)(vii). Notwithstanding the above, a “Change in Control”
shall not include any event that is not treated under Code §409A as a change in
control event with respect to Employee.

(b) Substitution. Notwithstanding anything set forth herein to the contrary,
upon a Change in Control, the Committee, in its sole discretion, may, in lieu of
issuing Common Stock, provide Employee with an equivalent amount payable in the
form of cash.

 

4



--------------------------------------------------------------------------------

6. Agreement of Employee. Employee acknowledges that certain restrictions under
state or federal securities laws may apply with respect to the shares of Common
Stock to be issued pursuant to the Award. Specifically, Employee acknowledges
that, to the extent Employee is an “affiliate” of the Company (as that term is
defined by the Securities Act of 1933), the shares of Common Stock to be issued
as a result of the Award are subject to certain trading restrictions under
applicable securities laws (including particularly the Securities and Exchange
Commission’s Rule 144). Employee hereby agrees to execute such documents and
take such actions as the Company may reasonably require with respect to state
and federal securities laws and any restrictions on the resale of such shares
which may pertain under such laws. Notwithstanding anything herein to the
contrary and only to the extent permitted under Code §409A, a payment may be
delayed to the extent the Company reasonably anticipates that making the payment
will violate federal securities laws or other applicable laws.

7. Withholding. Upon the issuance of shares to Employee pursuant to this
Agreement, Employee shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company is required to
withhold at any time. Such payment may be made in cash, by withholding from
Employee’s normal pay or short term incentive pay (if any), or, with respect to
the issuance of shares to Employee pursuant to this Agreement, by delivery of
shares of Common Stock (including shares issuable under this Agreement) in
accordance with Section 14(a) of the Plan and the terms of Code §409A.

8. Adjustment of Awards.

(a) If there is an increase or decrease in the number of issued and outstanding
shares of Common Stock through the payment of a stock dividend or resulting from
a stock split-up, a recapitalization, or a combination or exchange of shares of
Common Stock, then the number of outstanding RSUs hereunder shall be adjusted so
that the proportion of such Award to the Company’s total issued and outstanding
shares of Common stock remains the same as existed immediately prior to such
event.

(b) Except as provided in Section 8(a) of this Agreement, no adjustment in the
number of shares of Common Stock subject to any outstanding portion of the RSUs
shall be made upon the issuance by the Company of shares of any class of its
capital stock or securities convertible into shares of any class of capital
stock, either in connection with a direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company’s convertible into such shares or other securities.

(c) Upon the occurrence of events affecting Common Stock other than those
specified in Sections 8(a) and 8(b) of this Agreement, the Committee may make
such other adjustments to awards as are permitted under Section 5(c) of the
Plan. This section shall not be construed as limiting any other rights the
Committee may have under the terms of the Plan.

9. Clawback Provision. Notwithstanding anything in the Plan to the contrary, in
the event that the Company is required to materially restate its financial
results, excluding a material restatement of such financial results due solely
to a change in generally accepted accounting principles in the United States or
such other accounting principles that may be adopted by the Securities and
Exchange Commission and are or become applicable to the Company, within two
years following the Performance Award Vesting Date as a result of fraud or
intentional misconduct on the part of the Employee, the Committee may, in its
discretion, (a) cancel the Performance Award, in whole or in part, whether or
not vested (so long as shares of Common Stock have not yet been issued in
accordance with Section 4(a)(ii) or Section 4(b)(ii) of this Agreement) and/or
(b) require the Employee to repay to the Company an amount equal to the value of
any or all of the shares that have been issued in accordance with
Section 4(a)(ii) of this Agreement valued as of the Performance Award Vesting
Date. Such cancellation or repayment obligation shall be effective as of the
date specified by the Committee. Any repayment

 

5



--------------------------------------------------------------------------------

obligation may be satisfied in shares of Common Stock or cash or a combination
thereof (based on the Fair Market Value of the shares of Common Stock on the
date of repayment) and the Committee may provide for an offset to any future
payments owed by the Company or any of its subsidiaries or affiliates to the
Employee if necessary to satisfy the repayment obligation; provided, however,
that if any such offset is prohibited under applicable law, the Committee shall
not permit any offsets and may require immediate repayment by the Employee.

10. Plan Provisions.

In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. Any terms
used herein with an initial capital letter shall have the same meaning as
provided in the Plan, unless otherwise specified herein. In the event of any
conflict between the provisions of the Agreement and the Plan, the Plan shall
control.

11. Miscellaneous.

(a) Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Employee any rights to (1) similar grants in future
years, (2) any right to be retained in the employ or service of the Company or
any of its affiliates or subsidiaries, or (3) interfere in any way with the
right of the Company or its affiliates or subsidiaries to terminate Employee’s
employment or services at any time.

(b) Claims Procedure. Any dispute or claim for benefits by any person under this
Agreement shall be determined by the Committee in accordance with the claims
procedures under the Cash America International, Inc. Nonqualified Savings Plan.

(c) Shareholder Rights. Neither Employee nor Employee’s Beneficiary shall have
any of the rights of a shareholder with respect to any shares of Common Stock
issuable upon vesting of any Award, including without limitation a right to cash
dividends or a right to vote, until (i) such Award is vested and, if applicable
with respect to the Performance Award, certified by the Committee, and (ii) such
shares have been delivered and issued to Employee or Employee’s Beneficiary
pursuant to Section 4 of this Agreement.

(d) Severability. If any term, provision, covenant or restriction contained in
the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.

(e) Controlling Law. The Agreement is being made in Texas and shall be construed
and enforced in accordance with the laws of that state.

(f) Construction. The Agreement and the Plan contain the entire understanding
between the parties, and supersedes any prior understanding and agreements
between them, representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

 

6



--------------------------------------------------------------------------------

(g) Amendments to Comply With Code §409A. Notwithstanding the foregoing, if any
provision of this Agreement would cause compensation to be includible in
Employee’s income pursuant to Code §409A(a)(1), then the Company may amend the
Agreement in such a way as to cause substantially similar economic results
without causing such inclusion; any such amendment shall be made by providing
notice of such amendment to Employee, and shall be binding on Employee.

(h) Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the day
and year first set forth above.

 

CASH AMERICA INTERNATIONAL, INC.

By:

   

 

  Daniel R. Feehan   Chief Executive Officer and President

EMPLOYEE

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF PERFORMANCE AWARD

 

1. General. The amount of the Performance Award that will vest and be payable
upon vesting shall be based on the Company achieving growth in its fully diluted
EPS over the three-year period ending December 31, 2012.

 

2. Target Performance Award and Maximum Performance Award. 100% of the Target
Performance Award shall vest and be payable if the Company’s EPS achieves a
compounded annual growth rate (“CAGR”) of 10% or more when comparing the base
EPS for the year ended December 31, 2009 (see below), with the EPS for the year
ending December 31, 2012 (see below); 200% of the Target Performance Award (or
the maximum Performance Award) shall vest and be payable if the Company’s EPS
achieves a CAGR of 20% or more when comparing the base EPS for the year ended
December 31, 2009 (see below), with the EPS for the year ending December 31,
2012 (see below).

 

3. Calculation of CAGR. The base EPS shall be $3.17 per share. The CAGR shall
reflect the cumulative growth of the fully diluted EPS over the three-year
period ending December 31, 2012, and shall exclude all amounts of any after-tax
gain or loss that exceeds $500,000 from either the discontinuation of any
business operations or from the sale of assets in a single transaction that is
outside the ordinary course of the Company’s business (the “2012 Adjusted EPS”).

 

4. Adjustments. If there is an increase or decrease in the number of issued and
outstanding shares of Common Stock through the payment of a stock dividend or
resulting from a stock split-up, a recapitalization or a combination or exchange
of shares of Common Stock, then the EPS of the base year used to calculate the
amount of the Performance Award shall be adjusted to reflect such increase or
decrease.

 

5. Vesting and Payment Amounts. The amount of the Performance Award that will
vest and be payable (subject to Committee Certification, as described below)
shall be determined as follows:

 

  a. The Company’s 2012 Adjusted EPS must achieve a CAGR of at least 7.5% in
order for any amount of the Performance Award to vest and be payable; and with a
CAGR of 10%, 100% of the Target Performance Award will vest and be payable (see
the Performance Schedule in Paragraph 7 below).

 

  b. 200% of the Target Performance Award amount shall vest and be payable if
the Company’s 2012 Adjusted EPS achieves a CAGR of 20% or more.

 

  c. If the Company’s 2012 Adjusted EPS achieves a CAGR of at least 7.5% but
less than 20%, the amount of the Target Performance Award that will vest and be
payable shall be determined in accordance with the Performance Schedule in
Paragraph 7 below. (See also the examples in Paragraph 8 below.)

 

  d. No portion of the Performance Award will vest or be payable if the
Company’s 2012 Adjusted EPS achieves a CAGR of less than 7.5%.

 

  e. For purposes of determining the amount of the Performance Award that will
vest and be payable, CAGR shall be rounded to the nearest 0.1%; the calculated
percentage of the amount of the Performance Award payable at vesting will be
rounded to the nearest 1.0%; and any fractional share resulting from the
calculation shall be rounded up to the next whole share.



--------------------------------------------------------------------------------

6. Committee Certification. At its first regularly scheduled meeting (or, if
later, at the first meeting held once the necessary EPS data has become
available) following the Performance Award Vesting Date (which meeting is
anticipated to occur during the last 14 days of January 2013), the Committee (or
any successor thereto) shall determine the extent to which the conditions for
the vesting of the Performance Award described in this Appendix (the
“Performance Goals”) have been met and shall certify the portion of the Target
Performance Award, if any, that has vested and is payable (“Committee
Certification”). Such Performance Goals will be considered to have been met only
to the extent that the Committee certifies in writing (within the meaning of
Treasury Regulations Section 1.162-27(e)(5)) that they have been met. The
Committee Certification shall include the satisfaction of the performance goals
set forth in this Exhibit and of the satisfaction of all other material terms of
the Performance Award (including, without limitation, the requirements of
remaining continuously employed and/or attaining Rule of 65). The date the
Committee makes such a written certification shall be deemed the “Committee
Certification Date”).

 

7. Performance Schedule:

 

3 Year
EPS CAGR*

    Percentage of
Target
Performance
Award To be
Issued¹ **         3 Year
EPS CAGR*     Percentage of
Target
Performance
Award To be
Issued¹ **     20.0 %      200 %          17.4 %      174 %    19.9 %      199
%          17.3 %      173 %    19.8 %      198 %          17.2 %      172 %   
19.7 %      197 %          17.1 %      171 %    19.6 %      196 %          17.0
%      170 %    19.5 %      195 %          16.9 %      169 %    19.4 %      194
%          16.8 %      168 %    19.3 %      193 %          16.7 %      167 %   
19.2 %      192 %          16.6 %      166 %    19.1 %      191 %          16.5
%      165 %    19.0 %      190 %          16.4 %      164 %    18.9 %      189
%          16.3 %      163 %    18.8 %      188 %          16.2 %      162 %   
18.7 %      187 %          16.1 %      161 %    18.6 %      186 %          16.0
%      160 %    18.5 %      185 %          15.9 %      159 %    18.4 %      184
%          15.8 %      158 %    18.3 %      183 %          15.7 %      157 %   
18.2 %      182 %          15.6 %      156 %    18.1 %      181 %          15.5
%      155 %    18.0 %      180 %          15.4 %      154 %    17.9 %      179
%          15.3 %      153 %    17.8 %      178 %          15.2 %      152 %   
17.7 %      177 %          15.1 %      151 %    17.6 %      176 %          15.0
%      150 %    17.5 %      175 %          14.9 %      149 % 

Continued on next page



--------------------------------------------------------------------------------

3 Year
EPS CAGR*

    Percentage of
Target
Performance
Award To be
Issued¹ **         3 Year
EPS CAGR*     Percentage of
Target
Performance
Award To be
Issued¹ **     14.8 %      148 %          11.1 %      111 %    14.7 %      147
%          11.0 %      110 %    14.6 %      146 %          10.9 %      109 %   
14.5 %      145 %          10.8 %      108 %    14.4 %      144 %          10.7
%      107 %    14.3 %      143 %          10.6 %      106 %    14.2 %      142
%          10.5 %      105 %    14.1 %      141 %          10.4 %      104 %   
14.0 %      140 %          10.3 %      103 %    13.9 %      139 %          10.2
%      102 %    13.8 %      138 %          10.1 %      101 %    13.7 %      137
%          10.0 %      100 %    13.6 %      136 %          9.9 %      96 %   
13.5 %      135 %          9.8 %      92 %    13.4 %      134 %          9.7 % 
    88 %    13.3 %      133 %          9.6 %      85 %    13.2 %      132 %     
    9.5 %      81 %    13.1 %      131 %          9.4 %      77 %    13.0 %     
130 %          9.3 %      73 %    12.9 %      129 %          9.2 %      69 %   
12.8 %      128 %          9.1 %      65 %    12.7 %      127 %          9.0 % 
    62 %    12.6 %      126 %          8.9 %      58 %    12.5 %      125 %     
    8.8 %      54 %    12.4 %      124 %          8.7 %      50 %    12.3 %     
123 %          8.6 %      46 %    12.2 %      122 %          8.5 %      42 %   
12.1 %      121 %          8.4 %      38 %    12.0 %      120 %          8.3 % 
    35 %    11.9 %      119 %          8.2 %      31 %    11.8 %      118 %     
    8.1 %      27 %    11.7 %      117 %          8.0 %      23 %    11.6 %     
116 %          7.9 %      19 %    11.5 %      115 %          7.8 %      15 %   
11.4 %      114 %          7.7 %      12 %    11.3 %      113 %          7.6 % 
    8 %    11.2 %      112 %          7.5 %      4 %            7.49 % & below 
    0 % 

 

(1) Reflects the % of Target Performance Award that may vest and be payable.

* CAGR Percentage to be rounded to nearest 0.1%

** Percentage of Performance Award to be issued rounded to the nearest 1%



--------------------------------------------------------------------------------

8. Examples: For purposes of these examples, assume Employee is granted a Target
Performance Award of 325 RSUs:

 

  a. If the CAGR is 14.3%, Employee shall receive the number of shares equal to
143% of the number of RSUs granted as the Target Performance Award, rounded up
to the next whole share or 465 shares (325 * 143% = 464.75).

 

  b. If the CAGR is 11.1%, Employee shall receive the number of shares equal to
111% of the number of RSUs granted as the Target Performance Award rounded up to
the next whole share or 361 shares (325 * 111% = 360.75).

 

  c. If CAGR is 9.0%, Employee shall receive the number of shares equal to 62%
of the number of RSUs granted as the Target Performance Award rounded up to the
next whole share or 202 shares (325 * 62% = 201.5).

 

  d. If CAGR is 7.49% or less, Employee shall not receive any portion of the
Performance Award.